Citation Nr: 0523283	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar spine degenerative disc disease. 

2.  Entitlement to a rating in excess of 10 percent for right 
ankle sprain from January 30, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to September 1992.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1997 
rating decision by the Newark Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for lumbosacral strain syndrome and assigned an 
initial 10 percent rating, effective January 30, 1997; and 
granted service connection for right ankle sprain and 
assigned a noncompensable rating, also effective January 30, 
1997.  In his March 1999 VA Form 9, the veteran requested a 
Travel Board hearing; in February 2000 he cancelled the 
request.  In April 2000, the veteran testified before a 
Decision Review Officer; a transcript of the hearing is of 
record.  An April 2000 rating decision increased the low back 
disability rating to 20 percent.  A July 2001 rating decision 
increased the rating for the ankle disability to 10 percent, 
effective January 30, 1997.  In August 2002, the Board 
arranged for development under then-existing authority.  In 
July 2003, the case was remanded for the development to be 
completed by the RO.   A May 2005 rating decision increased 
the ankle rating to 20 percent, effective December 10, 2002.  
In June 2005 correspondence, the veteran's representative 
disagreed with the effective date assigned for the 20 percent 
rating.  The issues have been characterized to reflect that 
this is a "staged rating" scenario (right ankle 
disability), and that both "stages" of the rating are on 
appeal.


FINDINGS OF FACT

1.  Throughout the appeals period, the veteran's service 
connected lumbar spine disability has been manifested by no 
more than moderate limitation of lumbar motion and no more 
than moderate disc disease; severe limitation of lumbar 
motion, severe disc disease (or from September 23, 2002, 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks in the past 12 
months), or (from September 26, 2003) limitation of 
thoracolumbar spine flexion to 30 degrees or ankylosis of the 
thoracolumbar spine, is not shown.    

2.  Throughout the appellate period, the veteran's service 
connected right ankle disability has been manifested by 
impairment approximating an equivalent to marked limitation 
of motion; malunion, nonunion, or anklyosis of the ankle is 
not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected lumbar spine disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5289, 5292, 5293 (2002, and as 
revised effective September 23, 2002); Code 5243 (from 
September 26, 2003).

2.  An earlier effective date of January 30, 1997 is 
warranted for the assignment of a 20 percent rating for the 
veteran's service connected right ankle disability; a rating 
in excess of 20 percent is not warranted at any time during 
the appellate period.   38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a; Codes 5262, 5270, 5271 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the November 1997 decision 
denying his claim.  In that decision, a December 1998 rating 
decision, a December 1998 statement of the case (SOC), an 
October 1999 supplemental SOC (SSOC), subsequent rating 
decisions and SSOC's, and March and July 2003 correspondence, 
he was notified of the evidence necessary to substantiate his 
claim, and of what was of record.  July 2003 correspondence 
and a May 2005 SSOC notified him of the provisions of the 
VCAA and how they applied to these claims.  Regarding timing 
of VCAA notice, the notice did not precede the rating 
decision on appeal because that decision preceded enactment 
of the VCAA.  After notice was given (pursuant to a July 2003 
Board remand) the veteran has had ample opportunity to 
respond.  Notice on the downstream issues of initial 
increased ratings was properly provided via SSOC.  The claim 
was reviewed/reconsidered on the merits subsequent to the 
July 2003 VCAA notice (as outlined in the May 2005 SSOC).  
The veteran is not prejudiced by any notice-timing defect.  

As to notice content, the July 2003 correspondence and May 
2005 SSOC clearly cited the changes in the law brought about 
by the VCAA and implementing regulations, and explained that 
VA would make reasonable efforts to help the veteran get 
pertinent evidence, including federal and nonfederal records, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the July 2003 correspondence advised the veteran to 
submit additional evidence within 30 days, he was also 
informed that evidence received within one year would be 
considered.  In May 2005, the veteran waived the waiting 
period and asked to have the claims immediately forwarded to 
the Board.  The May 2005 SSOC advised the veteran that it was 
his responsibility to provide any evidence in his possession 
that pertains to the claims.  The May 2005 SSOC also advised 
the veteran of what was needed to establish higher ratings 
(included the text of both the prior and the revised criteria 
for rating disabilities of the spine) and of what the 
evidence showed.  In one form or another he has received all 
mandated notice; he is not prejudiced by any technical notice 
deficiency along the way.  
 
The record includes service medical records, a private MRI 
report, and reports of VA examinations (including most 
recently in May 2005).  The veteran has not identified any 
further pertinent records and there is no indication that any 
remain outstanding.  In July 2003, VA resent notification 
(originally sent in August 2002) advising the veteran of what 
actions were necessary to have the Board consider the 
timeliness of the substantive appeal on issues not currently 
before the Board (service connection for headaches and 
residuals of a left clavicle fracture.)  The veteran and his 
representative did not respond.  All notice and duty to 
assist requirements are substantially met.  The veteran is 
not prejudiced by the Board's review of these matters on the 
merits at this point.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.	Factual Background

Service medical records show that the veteran had complaints 
of right ankle pain after a twisting injury in September 
1978; the diagnosis was sprained ankle.  He also and was seen 
for various back complaints (including pain and spasm) in 
service.  In May 1990 low back strain with radiculitis was 
noted.  

An October 1994 or 1995 notation from Dr. E.D.H. indicates 
that the veteran had recurring ankle sprains occurring twice 
a year.  There was anterolateral ankle instability.  

On May 1997 VA examination, the veteran had complaints of 
back discomfort that lasted three to four days approximately 
every three to four months.  Physical examination showed 
normal lordosis, no spasm, no spinous tenderness, discomfort 
on palpating left lower lumbar area, and intact sensation in 
the lower extremities.  Range of motion studies revealed 
flexion to 70 degrees, extension to 10 degrees, lateral tilt 
in each direction to 25 degrees, rotation to 30 degrees.  On 
straight leg raising there was significant hamstring 
tightness at 70 degrees.  The diagnosis was intermittent 
lumbosacral strain syndrome with normal clinical exam.  Right 
ankle dorsiflexion was to 10 degrees, plantar flexion was to 
50 degrees, inversion was to 40 degrees, eversion was to 15 
degrees, and there was a negative drawer sign.  The diagnosis 
was right ankle sprain with some slight increased inversion, 
otherwise a normal exam.  

A January 1998 MRI by Edison Imaging Associates revealed 
degenerative disc disease with L4/L5 and L5/S1 disc 
herniation and no evidence of cord compression.  

An unidentified, undated private medical record notes low 
back pain. 
On January 1999 VA examination, the veteran had complaints of 
daily low back pain that radiated down the left buttock and 
into the bottom of his left foot.  The pain kept him from 
sleeping at night.  He reported numbness down his lower back 
to his knee.  He had difficulty shopping or driving.  He 
indicated that his private physician had suggested back 
surgery.  Physical examination revealed the lower back had 
some decrease of the lordotic curve.  Forward flexion was 
greater than 90 degrees; however, there was left-sided lower 
back pain at approximately 90 degrees.  Extension was 
approximately 30 degrees, and was normal and painless.  Right 
lateral bending was approximately 30 degrees with some left 
sided back pain.  Left lateral bending was 30 degrees and 
painless.  Lower extremity sensation was intact.  There was 
no tenderness of the lumbosacral spine on palpation, and the 
veteran was able to walk on his heels and toes.  The 
diagnoses were L4-5 and L5-S1 disc herniation (based on x-ray 
findings) and low back pain.  

On July 1999 VA examination, the veteran had complaints of 
back pain and ankle pain that interfered with his job.  He 
indicated that he could not lift heavy objects, run, or do 
prolonged walking, sitting, or standing.  Examination of the 
right ankle showed difficulty ambulating on toes or heels, no 
tenderness, no edema, and full range of motion, with pain 
throughout range of motion.  An x-ray was considered 
unremarkable.  Examination of the back revealed tenderness, 
but no spasm.  Range of motion studies showed flexion to 80 
degrees, extension to 30 degrees, right lateral flexion to 30 
degrees, and left lateral flexion to 35 degrees.  There was 
pain throughout the range of motion.  The diagnosis was a 
normal exam except for pain upon range of motion and 
tenderness.  

At an April 2000 Decision Review Officer hearing, the veteran 
testified that he rolled his ankle about twice a month, at 
which times it may turn black and blue and there would be 
much pain.  He treated it by applying ice and wrapping the 
ankle with an Ace bandage.  About once every two months he 
sprained his ankle.  Two or three times a year he needed to 
use a cane for support.  He also testified that he had 
shooting sciatic pain down the left posterior leg about two 
times a week.  He did not miss any work due to ankle or back 
disability.  He was the executive director of a government 
housing program.  

On June 2000 VA examination, the veteran reported recurrent 
ankle (inversion) sprains that occurred 8 to 10 times a year, 
with about 6 being severe.  Examination revealed normal 
tandem and parallel gait.  The veteran could toe and heel 
walk and squat and fully recover well.  The lower extremities 
were of approximately equal length.  There was no laxity or 
anterior/posterior drawer sign of the ankles.  The right foot 
had 33 degrees resting inversion, 52 degrees maximum 
inversion, and 10 degrees maximum eversion.  The examiner 
noted that normal ankle inversion is reported as 30 degrees 
and eversion was to 20 degrees.  There was no pain on 
manipulation of the ankle, no edema, erythema, hypothermia, 
induration, or other findings.  The examiner neglected to 
record the degrees of dorsiflexion and plantar flexion and 
indicated that he would call the veteran back and write an 
addendum to the examination.  It is not clear whether the 
examiner did in fact call the veteran back as an addendum was 
not located.  Right ankle x-rays were normal.  The diagnosis 
was recurrent right ankle sprains with increased inversion 
and eversion laxity.    

On December 2002 VA examination, the veteran complained of 
constant daily low back pain that included muscle spasm and 
pain radiating into the left leg and foot about 4 days per 
week.  He indicated that he had a feeling of weakness.  No 
physicians or other treatment providers had recommended that 
he miss time from work due to his back condition.  Physical 
examination revealed range of motion as flexion to 45 degrees 
with pain.  Maximum extension was to 10 degrees with mild 
increase of lumbar back pain.  Lateral flexion was 20 degrees 
to the right with less low back pain and 15 degrees to the 
left with increased lumbar back pain.  Rotation was 70 
degrees to the right with mild increased low back pain and 65 
degrees to the left with increased lumbar back pain.  There 
was tenderness in the low lumbar spine at the midline, and in 
the left upper gluteal area and sciatic notch.  On neurologic 
evaluation, sensory examination there was numbness in the L5-
S1 pattern on the left dorsal and lateral foot.  The 
impression was lumbar spine degenerative disc disease and L4-
5, and L5-S1 herniated discs.  There was no excessive 
fatigability, incoordination, or weakened movement.  The loss 
of motion was considered moderately severe.  

Regarding his ankle, on December 2002 VA examination, the 
veteran indicated he had recurrent ankle sprains (8-10 times 
per year), with difficulty walking for two to three days.  
Physical examination revealed moderate swelling and 
tenderness of the lateral ankle.  Ankle dorsiflexion was 
minimally restricted to 5 degrees dorsiflexion with knees 
fully extended.  Plantar flexion was to 50 degrees.  There 
was no pain on extremes of ankle dorsiflexion or plantar 
flexion.  The subtalar motion was painful with approximately 
10 degrees of subtalar motion.  He had pain over the lateral 
ankle with inversion.  There was no evidence of increased 
ligamentous laxity.  The impression was recurrent right ankle 
sprains with lateral ankle ligamentous instability, and with 
symptoms of degenerative arthritis of the ankle and subtalar 
joints.  There was no evidence of excessive fatigability, or 
incoordination.  The examiner noted that when the veteran had 
repeated right ankle sprains there was increased pain and 
swelling, which would limit functional ability during flare-
ups.  The x-rays showed normal ankles.   

On May 2005 VA examination there was tenderness in the 
midline in the lumbar spine and in the paraspinous muscles.  
There was increased muscle tone, but no muscle spasms or 
trigger points.  There was left sciatic notch tenderness.  
The range of motion in standing position showed forward 
flexion was to 45 degrees with a painful arc between 35 and 
45 degrees.  Extension of the lumbar spine was 0 to 20 
degrees with increase back pain.  The lateral flexion was 
limited to 15 degrees to the right and 15 degrees to the 
left.  Rotation was limited to 35 degrees on the right with 
increased left buttock tenderness, and to 35 degrees on the 
left.  Neurologic examination showed left sciatic notch 
tenderness.  Straight leg raising was to 75 degrees on the 
right and to 65 degrees on the left.  There was mild numbness 
to light touch of the left leg, mild right L5 muscle strength 
weakness.  The impression was degenerative disc disease and 
disc herniation at L4-5 and L5-S1 levels and left sciatica 
and left leg and foot numbness.  It was the examiner's 
impression that the veteran's low back disability was severe.  
The examiner noted as per "DeLuca" criteria, there was an 
additional loss of 5 degrees of flexion due to pain, 
weakness, and increased fatigability.  There was no 
incoordination.

Regarding the right ankle, on May 2005 VA examination, the 
veteran reported that flare-ups occurred eight to ten times 
per year and were associated with recurrent right ankle 
sprains.  Physical examination revealed tenderness laterally, 
pain with inversion, increased lateral ankle pain with 
subtalar motion of the right hind foot (approximately 5 
degrees of subtalar motion), and guarding with an attempted 
drawer test (which suggested that there was no laxity or 
instability).  Range of right ankle motion was passive and 
active plantar flexion of 55 degrees and passive and active 
dorsiflexion of 5 degrees.  As per the "DeLuca" criteria, 
the examiner noted weakness, increased fatigability, and 5 
degrees additional loss of motion in plantar flexion due to 
pain.  There was no incoordination.  The impression was that 
the functional impairment of the right ankle was moderately 
severe with recurrent lateral ankle sprains.  X-rays did not 
show degenerative arthritis of the right ankle.  

The examiner noted that there was no history of 
incapacitating episodes of the lumbar spine or right ankle 
over the last year.  The veteran indicated that he had missed 
approximately (a total of) two weeks from work at the housing 
authority and as a property manager.  He reported that he 
took off one or two days at a time using sick leave.  No 
physician had recommended that he take the time off.  

III.	Criteria and Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The current appeal as to each disability arose from the 
initial rating assigned with the grant of service connection.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon the grant of service 
connection, and indicated that in the latter situation 
"staged" ratings were for  consideration.  

Lumbar spine degenerative disc disease

The diagnosis for the veteran's low back disability is 
intervertebral disc syndrome, which is rated under the Code 
5293 criteria in effect prior to September 26, 2003, and 
under the Code 5243 criteria that became effective on 
September 26, 2003.  During the pendency of this appeal the 
criteria for rating intervertebral disc syndrome and 
disabilities of the spine; generally, were revised (effective 
September 23, 2002 and September 26, 2003, respectively).  
From their effective date, the veteran is entitled to ratings 
under the revised criteria.  Prior to September 23, the low 
back disability could be alternatively rated based on 
limitation of motion (Code 5292).  From September 23, 2002, 
lumbar disc could be rated either based on a combination of 
neurologic and orthopedic symptoms or based on incapacitating 
episodes (whichever method was more favorable).  From 
September 26, 2003, lumbar disc disease may be rated either 
based on incapacitating episodes or under the General Formula 
for rating disabilities of the spine.  It is noteworthy at 
this point that an incapacitating episode is defined as a 
period of bedrest prescribed by a physician and treatment by 
a physician.  See Note 1 following Code 5243.  The veteran 
has indicated he has not had any periods of bedrest 
prescribed by a physician.  Consequently, there is no basis 
for rating based on incapacitating episodes. 

The current 20 percent rating was assigned under Code 5292 of 
the rating criteria in effect when the veteran filed his 
claim.  A 20 percent rating required moderate limitation of 
motion; and the next higher rating (40 percent) rating was 
warranted for severe lumbar motion limitation.  On VA 
examinations in May 1997, January 1999, and July 1999, 
forward flexion was to 70 degrees, to 90 degrees, and to 80 
degrees respectively.  These findings reflect no more than 
moderate restriction of motion.  Severe limitation of lumbar 
motion was not shown.  Consequently, the criteria for a 40 
percent rating under the pre September 26, 2003 Code 5292 are 
not met.  Prior to September 23, 2002, the veteran's low back 
disability could also be rated as intervertebral disc 
syndrome, warranting a 20 percent rating where moderate; 
recurring attacks; a 40 percent rating where severe; 
recurring attacks, with intermittent relief; and pronounced, 
where severe; with findings such as listing of the whole 
spine, etc.  Code 5293 (2002).  

As noted, effective September 23, 2002, the veteran's low 
back disability could be rated by combining separate ratings 
for neurologic and orthopedic symptoms.  However, 
examinations have not revealed neurologic symptoms separately 
compensably ratable.  In effect then, the rating would have 
been based on orthopedic symptoms, alone.  As was noted 
above, severe limitation of motion (so as to warrant the next 
higher, 40 percent, rating under the pre-September 26, 2003 
criteria was not shown.  

Effective September 26, 2003, the revised criteria for Code 
5243 (Intervertebral Disc Syndrome), provide that 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  The General Rating Formula for Disease and 
Injuries of the Spine provides for a 40 percent (the next 
higher) rating when forward flexion of the thoracolumbar 
spine is only to 30 degrees or less; or, where there is 
favorable ankylosis of the entire thoracolumbar spine.  The 
veteran's lumbar spine flexion has never been shown limited 
to 30 degrees (even when DeLuca v. Brown, 8 Vet. App. 202 
(1995) factors such as functional loss due to pain, or on use 
are considered).  See report of May 2005 VA examination when 
these factors were specifically addressed.  Consequently, the 
veteran's service connected low back disability does not 
warrant a rating in excess of 20 percent for any period of 
time under any applicable criteria.  

Right Ankle Sprain

Essentially, there are two question presented with respect to 
the rating for the veteran's service connected right ankle 
disability, which has been diagnosed as recurring sprain, 
i.e., whether the 20 percent rating assigned from December 
10, 2002 should be assigned from an earlier effective date, 
and whether a rating in excess of 20 percent may be assigned 
for any period of time.  

The right ankle disability has been rated under Code 5262 
(for impairment of the tibia and fibula with nonunion or 
malunion).  Inasmuch as it has never been shown that there is 
either malunion or nonunion of either the tibia or fibula, 
rating the disability under Code 5262 is inappropriate.  
There is no specific Code for recurrent sprain, and the 
disability is most appropriately rated by analogy to the 
criteria for limited motion of the ankle.  Code 5271 provides 
a 20 percent rating where there is marked limitation of ankle 
motion, and a 10 percent rating where there is moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a.  

The current 20 percent rating is a "staged" rating assigned 
effective December 10, 2002, and the first matter to be 
addressed is whether such rating is warranted during the time 
from January 30, 1997 (the date of claim) through December 9, 
2002).  A longitudinal review of the competent evidence (a 
review of all the medical records) revealed that the 
disability has remained essentially unchanged throughout that 
time.  While the symptoms shown throughout that time do not 
fully meet the criteria the Code 5271 criteria for a 20 
percent rating, i.e., marked limitation of motion, they 
exceed the criteria for a 10 percent rating (moderate 
limitation of motion). Significant in this regard are 
findings such as those on July 1999 VA examination, when 
there was pain throughout the range of motion.  Notably, no 
examination was during a period of exacerbation, and 
examiners have not questioned the veteran's history of 
frequent recurrences of sprain (on June 2000 examination 
reported as 8 to 10/year, 6 severe).  A VA examiner has 
opined that functional limitation would be greater during 
exacerbation.  While the increased functional limitation 
during exacerbation may not constitute marked limitation of 
motion, it presents a disability picture that more nearly 
approximates an analogy to marked rather than moderate 
limitation of motion.  Under 38 C.F.R. § 4.7, this warrants 
the assignment of a 20 percent rating for the right ankle 
disability from January 30, 1997, the date of claim. 

The further question that must be addressed regarding the 
right ankle disability is whether a rating in excess of 20 
percent may be assigned at any time during the appellate 
period.  In that regard, it is noteworthy that 20 percent 
represents the maximum rating provided by the rating schedule 
under Code 5271 (for limitation of ankle motion).  For a 
higher rating one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked ankle disability) or to Code 5270 (for ankylosis of 
the ankle).  Here, neither nonunion nor malunion of the tibia 
or fibula has ever been reported, and the ankle has never 
been described as ankylosed.  While the veteran argues for a 
40 percent rating based on ankylosis, he has not identified 
any medical record that shows immobility or consolidation of 
the ankle joint.  

In summary disability that would warrant a rating in excess 
of 20 percent for the right ankle disability is neither 
shown, nor approximated, and a rating in excess of 20 percent 
is not warranted at any time during the appellate period.  



ORDER

A rating in excess of 20 percent for a lumbar spine 
degenerative disc disease is denied. 

An earlier effective date of January 30, 1997 is granted for 
the assignment of a 20 percent rating for the veteran's 
service connected right ankle disability, subject to the 
regulations governing payment of monetary awards.

A rating in excess of 20 percent for the service connected 
right ankle disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


